 



Exhibit 10.37
PORTIONS OF THIS EXHIBIT MARKED “[* * *]” HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND THE OMITTED PORTIONS HAVE BEEN FILED
SEPARATELY IN PAPER FORM WITH THE SECURITIES AND EXCHANGE COMMISSION.
EXCLUSIVE LICENSE AGREEMENT
     This EXCLUSIVE DIFLUPREDNATE LICENSE AGREEMENT (hereinafter called this
“Agreement”) is made and effective as of the 3rd day of April, 2006 by and
between:
SENJU Pharmaceutical Co., Ltd., a legal entity duly organized and existing under
the laws of Japan, having its principal office of business at 5-8, Hiranomachi
2-chome, Chuo-ku, Osaka 541-0046, Japan (hereinafter called “SENJU”);
AND
SIRION Therapeutics, Inc., a legal entity duly organized and existing under the
laws of the State of Florida, U.S.A., having its principal office of business at
3110 Cherry Palm Drive, Suite 340, Tampa, Florida 33619, U.S.A. (hereinafter
called “SIRION”);
WITNESSETH THAT:
WHEREAS, SENJU is the joint owner with Mitsubishi Pharma Corporation, a Japanese
corporation having its principal place of business at 2-6-9, Hiranomachi,
Chuo-ku, Osaka 541-0046, Japan (hereafter referred to as “MITSUBISHI”), of
patent rights in certain areas of the world, including the United States, to
topical ophthalmic products containing Difluprednate (hereinafter defined in
detail), as well as compositions containing Difluprednate; and
WHEREAS, SENJU is an exclusive licensee, throughout the world except for Japan,
including the United States, of sub-license granting rights to an ophthalmic
product containing Difluprednate for the treatment of all ophthalmic diseases in
humans by way of an agreement (Kaigainiokeru kaihatsu oyobi Syougyoukanikannsuru
Keiyaku-syo) entered into as of February 22, 2005, by and between SENJU on one
hand; and MITSUBISHI on the other hand (said agreement hereafter referred to as
“SENJU-METSUBISI{I License Agreement”); and
WHEREAS, SENJU desires to grant SIRION a license, based on its rights under the
SENJU-MITSUBISHI License Agreement, to develop, use, obtain governmental
approval for, manufacture, sell, distribute, and promote an ophthalmic emulsion
and/or suspension containing Difluprednate in the Territory (hereinafter
defined), according to the terms and conditions set forth herein, and SIRION
wishes to receive such license and the obligations therein; and
WHEREAS, SENJU and SIRION understand and acknowledge that the exercise of this
Agreement by either Party may result in the creation of new inventions or
discoveries.
NOW THEREFORE, in consideration of the foregoing, the mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, SENJU and SIRION (SENJU and SIRION
collectively called “Parties” and/or individually called “Party”, and all other
entities not hereto named will be referred to as “Third Parties”) hereby agree
as follows:

 



--------------------------------------------------------------------------------



 



Article 1— Definitions
The following terms used in this Agreement shall have the meanings set forth in
this Article 1, unless the context clearly requires otherwise, and the singular
shall include the plural and vice versa. All other terms shall be afforded their
generally accepted legal definitions.

1.01   “Compound” shall mean a certain chemical substance having the chemical
structure of 6á, 9-Difluoro- 11 â, 17, 2 1-trihydroxy-1, 4-pregnadiene-3,
20-dione 21-acetate 17-butyrate. The Compound as also referred to as
“Difluprednate.”   1.02   “Product” shall mean the topical corticosteroid
ophthalmic emulsion and/or suspension containing the Compound as an active
ingredient for the treatment of ophthalmic diseases in humans only. Combination
products containing the Compound and other active ingredients, whether patented
or not, are initially excluded from this definition, but may be included only
with the express prior written consent of SENJU, such consent not to be
unreasonably withheld. Furthermore, SENJU has the right to amend Article 10 of
this Agreement in exchange for the grant of permission to allow a patented
combination product into this definition, provided however, that for the term of
this Agreement, as defined in Article 3, there shall be a royalty on sales of
combination products identical to those on the Product under Article 10. After
the term of this Agreement ends, the Parties shall negotiate in good faith for
the future terms of such a grant.   1.03   “Effective Date” shall mean the date
first above written on which this Agreement was signed by the Parties and shall
become effective.   1.04   “First Commercialization” shall mean the date of the
first commercial offer for sale by SIRION of the Product in commercial
quantities to a Third Party in the Territory according to the terms of this
Agreement.   1.05   “Governmental Approval” shall mean any kind of approvals by
the United States Food and Drug Administration (“U.S. FDA”) or equivalent future
governmental authority in the Territory, necessary to commercialize the Product
in the Territory, including, without limitation, any approvals necessary for the
development, manufacture, distribution, and sale of the Product in the
Territory.   1.06   “Territory” shall mean the United States of America as well
as Puerto Rico, Guam, the U.S. Virgin Islands, and any other U.S. territories
and possessions.   1.07   “Cumulative Net Sales” shall mean the total Net Sales
made according to this Agreement, that start to accumulate from the First
Commercialization and may be calculated at any given time during the term of
this Agreement.   1.08   “Net Sales” shall mean the gross invoiced amount
charged by SIRION to sell the Product to Third Parties in the Territory, less
(a) all normal and customary deductions of any type or nature

2



--------------------------------------------------------------------------------



 



    (such as, e.g., returns, credits, refunds, discounts, allowances, rebates,
chargebacks and adjustments); and (b) freight, shipping, insurance costs,
customs, duties, taxes and other governmental charges and surcharges imposed
upon the sale or distribution of the Product. However, the deductions under this
definition may not exceed [* * *] of the gross invoiced amount. For the purpose
of clarification, the gross invoiced amount and deductions thereof apply to
aggregate, rather than individual, sales of the Product, and do not apply to
sales of anything other than the Product, even if sold simultaneously with the
Product.   1.09   “Patent Rights” shall mean that granted under U.S. Patents
No. 5,556,848, issued September 17, 1996; and No. 6,114,319, issued September 5,
2000; as well as any and all reissues, re-examinations, and patent term
extensions thereof.   1.10   “Semi-Annual Period” shall mean each of the six
(6) month periods commencing April 1st and October 1st and running through,
respectively, the following September 30th and March 31st.   1.11   “Technical
Information & Know-How” shall mean any and all scientific and clinical data and
knowledge which relate to the Product or the Compound, which are necessary or
useful for the practice of the Patent Rights and the grant of this Agreement,
including without limitation, the development of the Product, obtaining
Government Approval, and the manufacture and sale of the Product in the
Territory.   1.12   “Development Activity” shall mean any and all tests, studies
and other activities for SIRION to research and develop the Product, including
but not limited to activities to obtain and maintain the Governmental Approval
in the Territory.   1.13   “Financial Year” shall mean the annual twelve-month
period that begins on April 1 in a given year and runs through March 31 of the
next year.   1.14   [* * *]   1.15   [* * *]   1.16   “Generic Product” shall
mean a substance identical with Product that is legally commercialized in the
Territory after First Commercialization, and that satisfies all of the following
conditions:

  (i)   contains the Compound as its active pharmaceutical ingredient;     (ii)
  has the same strength, dosage, and administration as the Product;     (iii)  
has the same indication as the Product; and     (iv)   has the same
bioavailability and bioequivalence as the Product;

OR any substance the United States Food and Drug Administration (U.S. FDA) has
defined as a drug product that is the ‘Pharmaceutical Equivalent’ and
‘Bioequivalent’ of the Product, and has assigned an ‘AB’ or ‘AT’ evaluation
code.

Article 2— Grant

3



--------------------------------------------------------------------------------



 



2.01   SENJU hereby grants by way of a license to SIRION, and SIRION hereby
accepts, a sole and exclusive, running royalty-bearing license under the Patent
Rights and using the Technical Information & Know-How to make or have the
Product made, develop, manufacture, use, market, offer to sell, and sell the
Product, in the Territory. This license shall not include the right for SIRION
to sell the Product from the Territory to any party outside of the Territory.
The license granted to SIRION herein shall not include the right to grant
further licenses or sub-licenses to any third party without the prior written
consent of SENJU, such consent not to be unreasonably withheld. Nothing in this
Agreement shall affect, and SENJU shall retain the right to grant, other
sub-licenses to the Product outside of the Territory.

2.02   SENJU hereby represents that it has the full right and authority to enter
into this Agreement, to grant the licenses provided herein and to perform its
obligations hereunder. SENJU further represents and warrants that neither it,
nor any of its affiliates or subsidiaries, shall assert the rights granted to
SIRION under this article in the Territory for the term of this Agreement. SENJU
additionally represents and warrants that as of the Effective Date it has not
licensed the right to import the Product into the Territory from outside the
Territory to a Third Party, nor will it do so itself or by way of a license to a
Third Party for the term of this Agreement.

2.03   SIRION represents and warrants that SIRION will comply, with all
applicable governmental laws and regulations relating to the development,
manufacture, marketing, sale, distribution, promotion to sell of the Product in
the Territory.

2.04   Notwithstanding Paragraph 2.01 above, SIRION shall have a right to
contract manufacture the Product in whole or in part to any Third Party but only
upon obtaining the prior written consent of SENJU, which shall not be
unreasonably withheld, provided, however, that SIRION shall promptly notify
SENJU in writing of any such contract manufacture that it enters into and the
name of contract manufacturer, and that SIRION shall require the contract
manufacturer to undertake the same obligations undertaken by SIRION under this
Agreement that are applicable to the manufacture of the Product. For the purpose
of clarification, this paragraph shall not affect the rights of either Party
under Article 13.

2.05   SENJU further grants to SIRION a right of first refusal for the exclusive
use of the Technical Information & Know-How, as well as any future patents
covering the Compound or Product, or the use thereof, individually in Canada,
the United Mexican States, and the countries or areas of Central America and the
continent of South America. Accordingly, in the event that SENJU receives an
offer from a Third Party for the rights mentioned in this paragraph, it shall
immediately notify SIRION of this fact. SIRION will then have [* * *] to match
said Third Party offer. Any rights granted to SIRION by SENJU as a result of
this paragraph would then be reduced to an agreement to be executed in the
future according to those terms. SIRION acknowledges that as of the Effective
Date, SENJU has no rights to patents covering the Compound or Product, or the
use thereof, in the areas stated in this paragraph, nor is it under any
obligation to obtain such rights under this Agreement.

2.06   To the extent of its actions that affect the grant to SIRION of this
Agreement, SENJU shall deploy and conduct itself under the SENJU-MITSUBISHI
License Agreement in a

4



--------------------------------------------------------------------------------



 



manner that will enable SIRION to exercise its rights under this Agreement. In
this regard, and without limiting the foregoing, SENJU shall (a) comply in all
respects with and perform all of its duties and obligations under the
SENJU-MITSUBISHI License Agreement, (b) not take or fail to take any action
under the SENJU-MITSUBISHI License Agreement that could have a materially
adverse effect on S1RION’s rights under this Agreement, (c) enforce the
provisions of the SENJU-MITSUBISHI License Agreement against MITSUBISHI if
failure to do so could have a materially adverse effect on SIRION’s rights under
this Agreement, and (d) not modify, amend or terminate the SENJU-MITSUBISHI
License Agreement if to do so would effect SIRION’s rights under this Agreement
without the prior written consent of SIRION, which consent shall not
unreasonably be withheld.
Article 3— Term of Agreement

3.01   This Agreement and the license granted therein shall become effective as
of the Effective Date and shall continue in effect until the later of 1) ten
(10) years from the First Commercialization, or 2) the expiration or
invalidation of all of the Patent Rights. At the expiration of the term of this
Agreement as stated in this article, but not its termination according to
Article 18, SIRION shall have a fully paid-up, perpetual right to the Technical
Information & Know-How.

Article 4— Technical Information and Know-How

4.01   Within a reasonable period after the Effective Date, SENJU shall provide
SIRION with documentation of all Technical Information and Know-How, known to
and reasonably available to SENJU at the Effective Date, already translated into
the English language. Excluded from the obligations of this Article will be any
material that SENJU is required by contractual obligation to keep confidential.
SIRION will be required to conduct any translations of the Technical Information
and Know-How of this paragraph into a language other than English at its own
expense and risk. Specific items to be transferred include, but are not limited
to: manufacturing processes, non-clinical study data, and clinical study data.  
4.02   SENJU represents and warrants that the Technical Information and Know-How
provided to SIRION according to this article shall be reasonably sufficient for
SIRION to effectively exercise the rights granted to it by this Agreement.  
4.03   SIRION shall not use any Technical Information and Know-How provided
under this Agreement for any purpose other than the development, and the
manufacture or commercialization of the Product during the term of this
Agreement or anytime thereafter.   4.04   SIRION agrees and acknowledges that
clinical data and information of the Technical Information and Know-How may not
comply with applicable regulatory requirements, codes and regulations including
Good Laboratory Practice and Good Clinical Practice, and that any failure to
apply and utilize for the Development Activities for obtaining

5



--------------------------------------------------------------------------------



 



Governmental Approval shall not be deemed a breach by SENJU of this Agreement.
Accordingly, if SIRION were to be requested or required to conduct an additional
clinical study, re-clinical study, or re-non-clinical study for the clinical
data, non-clinical data, and information involved in Technical Information and
Know-How, SIRION shall conduct them at its sole cost and risk.
Article 5— Product Development and Governmental Approval

5.01   SIRION represents and promises that it will make a commercially diligent
and reasonable effort to, at its own expense and risk, develop, market, and
promote the sale of the Product in the Territory, including but not limited to,
performing all activities and preparation, filing, and support of the
application documents necessary to obtain Governmental Approvals in the
Territory. Specifically, SIRION shall responsible for any and all clinical
trials required to obtain Governmental Approval, including those done on humans,
at its sole cost and risk.   5.02   SENJU shall provide SIRION with access to
any and all documents in its possession that might be required by SIRION to
obtain Governmental Approval and not otherwise provided by this Agreement, upon
SIRION’s request, and in the English language if possible.   5.03  
Occasionally, but at least [* * *], SIRION shall provide SENJU with the written
report concerning the progress of all Development Activities and of obtaining
Governmental Approval. Further, SIRION shall promptly notify SENJU upon
obtaining any Governmental Approval in a country of the Territory.   5.04   Soon
after the Effective Date, SIRION shall provide SENJU with a development plan and
schedule of the Product in the Territory (hereafter referred to as “Development
Plan and Schedule”) for SENJU’s review and comment. SENJU shall provide SIRION
with SENJU’s comments and advice, and SIRION shall take SENJU’s comments and
advice into consideration for the Development Plan and Schedule. In the event
that SIRION renews or updates the Development Plan and Schedule, above procedure
shall again be applied. SIRION agrees and acknowledges that SENJU will provide
MITSUBISHI with Development Plan and Schedule provided by SIRION subject to
Paragraph 19.03.   5.05   Notwithstanding anything else to the contrary stated
herein, in the event that the schedule of the Development Plan and Schedule is
delayed due to SIRION’s complete omission and gross negligence, SENJU shall have
a right to notify SIRION thereof and if SIRION fails to remedy the situation in
all material respects within [* * *] days after receiving SENJU’s notice then
SENJU shall have the option, upon notice to SIRION, to terminate this Agreement.
  5.06   Upon the request of SENJU, SIRION shall provide SENJU or MITSUBISHI and
their respective affiliates, subsidiaries, or sub-licensees with any data,
information and result (hereinafter called “Results”) generated from the
Development Activities. SIRION agrees and acknowledges that SENJU and its
affiliates, subsidiaries, or sub-licensees shall have

6



--------------------------------------------------------------------------------



 



    the right to use the Results for the sole purposes of development,
manufacture, obtaining the governmental approval and sale of the Product outside
of the Territory without any compensation to SIRION, and that MITSUBISHI, its
affiliates or subsidiaries shall have the right to use or have its sub-licensees
use the Results for the sole purposes of development, manufacture, obtaining the
governmental approval and sale of the product containing the Compound outside
the ophthalmic field throughout the world without any compensation to SIRION.
SIRION shall provide SENJU with the reliability assurance certificates that the
Results would be generated by SIRION in compliance with applicable GLP (Good
Laboratory Practice), GCP (Good Clinical Practice).   5.07   Upon the request of
SENJU, SIRION shall provide SENJU or MITSUBISHI and their respective affiliates,
subsidiaries, or sub-licensees with any and all copies of the New Drug
Application Dossier (hereafter referred to as ‘NDA’) submitted to the US FDA for
obtaining the Governmental Approval and copy of certificate of Governmental
Approval. SIRION agrees and acknowledges that SENJU and its affiliates,
subsidiaries, or sub-licensees shall have the right to use, free of charge, such
copies of the NBA and copy of certificate of Governmental Approval for the sole
purposes of development, manufacture, obtaining the Governmental Approval and
sale of the Product outside of the Territory without any compensation to SIRION.
SIRION agrees and acknowledges that MITSUBISHI, its affiliates or subsidiaries
shall have the right to use or have its sub-licensees use, free of charge, such
copies of the NBA and copy of certificate of Governmental Approval for the sole
purposes of development, manufacture, obtaining the governmental approval and
sale of the product containing the Compound outside the ophthalmic field
throughout the world without any compensation to SIRION.   5.08   If SIRION, in
its bona fide business judgment, no longer wishes to develop, obtain
Governmental Approval for, or commercialize the Product according to this
Agreement as a result of a significant and unforeseen problem, it shall notify
SENJU of this fact and the Parties shall discuss a resolution thereof. In such a
case, with the express written permission of SENJU, such permission not to be
unreasonably withheld, the terms of this Agreement may be altered or the entire
Agreement terminated according to the terms of Paragraph 18.04. In the event of
a termination of the Agreement under this paragraph, SIRION shall have [* * *]
to pay SENJU any outstanding debts remaining under this Agreement.

Article 6— Marketing

6.01   Within [* * *] of obtaining Governmental Approval, SIRION shall use
commercially reasonable and diligent efforts to launch, promote, and sell the
Product in the Territory.   6.02   SIRION shall, in advance of any sales or
distribution, furnish SENJU with a copy of the package inserts included with the
Product, and thereafter, any revised version thereof.   6.03   SIRION shall
prepare, at its own costs and expenses, appropriate marketing, advertising and
promotional material for the Product. SIRION shall, in advance of any use,
furnish SENJU with those materials for SENJU’s review.

7



--------------------------------------------------------------------------------



 



6.04   Alliance indication to the Product’s bottle, outer package, brochure,
insert leaflet, advertising and/or promotional materials shall be discussed and
decided between SENJU and SIRION; provided that, SIRION may use any alliance
indication required by law.   6.05   At least [* * *] before the occurrence of
First Commercialization, SIRION shall submit to SENJU a sales forecast of the
Product covering the [* * *] Financial Years after the Financial Year of the
First Commercialization, addressing each subsequent Financial Year separately,
including a forecast of a sales peak of the Product and its timing, for SENJU’s
review and approval. Any sales forecast submitted by SIRION shall be deemed
approved by SENJU [* * *] after its submission, unless SIRION receives from
SENJU written objections to such forecast within such [* * *] period. If SENJU
disagrees with SIRION’s sales forecast within the aforementioned [* * *] period,
SENJU and SIRION shall have an independent market research agent, which is
acceptable to both SENJU and SIRION, calculate the sales forecast for such [* *
*] Financial Years after the Financial Year of the First Commercialization.
SIRION and SENJU shall bear equally the cost of such market research agent.
SENJU and SIRION agree and acknowledge that the sales forecast submitted by
SIRION or the sales forecast calculated by such independent market research
agent, will be subject to minimum annual sales forecast for calculation of
minimum royalties under Paragraph 11.01.   6.06   Should SIRION’s actual sales
amount of the Product be far below the sales forecast adopted by the Parties
under this article due to the occurrence of an unexpected event, or a material
change in the market or the Product’s prospects, SENJU and SIRION will meet to
discuss the modification of such sales forecast. In the event that SIRION and
SENJU fail to reach an agreement for the modification of such sales forecast
within [* * *] from the commencement of the discussion between SENJU and SIRION,
the Parties will refer the matter to an independent market research agent, which
is acceptable to both SENJU and SIRION, to recalculate the sales forecast, in a
timely manner, taking into consideration, among other things, the unexpected
event, the material change in the market, the Product’s prospects and other
relevant factors. SIRION and SENJU shall bear equally the cost of such market
research agent. SENJU and SIRION agree and acknowledge that the revised sales
forecast agreed to by SIRION and SENJU or the revised sales forecast calculated
by such independent market research agent will supercede any prior sale forecast
and will be the basis for calculation of minimum royalties under Paragraph 11.01
(until another sales forecast is adopted by the Parties pursuant to this
paragraph). Pending the Parties agreement to a revised sales forecast or the
submission by the independent market research agent of its revised sales
forecast, SIRION will continue to pay minimum royalties under Paragraph 11.01
calculated based on the last sales forecast adopted by the Parties.

Article 7— Governance

7.01   In an effort to facilitate this Agreement, the Parties together shall
form a development and commercialization committee (hereinafter referred to as
the ‘Joint Committee’ or “JC”) comprised of members from each Party, the purpose
of which is to oversee and

8



--------------------------------------------------------------------------------



 



achieve the individual Party requirements, including those of Articles 4, 5, and
6, as well as the ultimate success of the Agreement. With respect to the
clinical and regulatory development of the Product, the JC shall be advisory in
nature, but shall not interfere with the judgment of SIRION as to the best
course of action to achieve a regulatory approval and maximize commercial
potential.

7.02   Within ninety (90) days of the Effective Date, the Parties shall form the
JC comprised of at least one (1) and up to three (3) members from each Party,
provided that the number from each Party be equal at all times. The JC committee
members shall work in mutual cooperation to achieve the purpose of the JC. A
Party’s members on the JC may be employees or consultants of, or other
individuals that are contractually bound to, such Party, and have agreed to be
bound by the terms of confidentiality and other pertinent provisions of this
Agreement. The agenda of the JC shall include the issues that each Party desires
to discuss at the JC, taking into consideration the requirements of this
Agreement and the stated purpose of the JC. Each JC member shall have expertise
in a relevant discipline, such as pre-clinical development, clinical and/or
regulatory affairs, business development, or sales or marketing. Each Party
shall retain the right to change its representatives to the JC from time to
time, upon prior written notice to the other Party, or to appoint one or more
temporary substitutes to serve in the place of an absent members, said
substitutes to be bound by the same duties and obligations of the members. In
the event that the JC cannot come to a decision regarding an issue, then the
matter will be referred to one executive representative from each Party who are
not already members of the JC, who will discuss the matter in an effort to
resolve the disagreement. It is noted that the JC does not have the right to
amend or waive compliance with the terms and conditions of the Agreement or
approve actions of the Parties inconsistent with the Agreement.   7.03   The JC
shall meet at least once every six (6) months, or more frequently as either
Party may request, at such times and at such locations as shall be mutually
agreed by the Parties. Meetings of the JC may be held in person, by
teleconference or by videoconference. The JC members shall set any other rules
and protocols of the JC in good faith.

Article 8— Trademark

8.01   SIRION shall have the right to select the trademark to be used in
connection with its marketing of the Product subject to obtaining prior written
approval of SENJU, such approval not to be unreasonably withheld. In this case,
SIRION shall, at its sole cost and risk, and at its option (after discussion
with SENJU), file to obtain the registration of the trademark in the Territory,
and thereafter maintain the trademark. Any trademark submitted by SIRION to
SENJU shall be deemed approved by SENJU [* * *] after its submission, unless
SIRION receives from SENJU written objection within this [* * *] period.

9



--------------------------------------------------------------------------------



 



8.02   In the event that SENJU or its sub-licensees desire to use a trademark
made by SIRION under this article in certain countries or areas outside of the
Territory, the Parties shall discuss and agree upon terms for such use in
advance of such use.

Article 9— Availability of the Compound

9.01   SIRION shall procure the Compound necessary for manufacture the Product
for Development Activities and for manufacture of the commercial Product, and
shall file the Drug Master File to the US FDA and maintain it, at its sole cost
and responsibility. SENJU shall cooperate with SIRION in providing the
information necessary for manufacturing of the Compound, provided, however, that
the information provided by SENJU will be limited to that within the possession
of SENJU as of the Effective Date. For the purpose of confirmation, this article
does not impose upon SENJU any obligations to provide or obtain any data or
information which is not in possession of SENJU, nor to conduct any test or
study specifically for the benefit of SIRION.

Article 10— Payments and Royalties

10.01   In consideration of and in exchange for SENJU’s grant of the exclusive
license in the Territory in accordance with Article 2 above, SIRION shall,
during the term of this Agreement, make payments to SENJU based on the happening
of events and/or sales totals, as well as royalties on sales.

  (i)   If SIRION [* * *], then it shall be subject to the following payments
and royalties:

  (a)   Event Payments

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]
 
   
[* * *]
   

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]
 
   
[* * *]
   

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]

10



--------------------------------------------------------------------------------



 



  (b)   Sales Payments

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]

  (c)   Royalties         For [* * *], SIRION shall pay SENJU a royalty of [* *
*] of its Net Sales during each Semi-Annual Period that there are Net Sales
under this Agreement. This royalty rate shall apply even if there are Net Sales
for only part of the Semi-Annual Period or the Agreement is in effect for only
part of a Semi-Annual Period in which Net Sales occur.

  (ii)   If SIRION [* * *], then it shall be subject to the following payments
and royalties:

  (a)   Event Payments

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]
 
   
[* * *]
   

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]
 
   
[* * *]
   

      Milestone Event:   Amount of Payment due:
[* * *]
  [* * *]

  (b)   Royalties         For the term of this Agreement, SIRION shall pay SENJU
a royalty of [* * *] of its Net Sales during each Semi-Annual Period that there
are Net Sales under this Agreement. This royalty rate shall apply even if there
are Net Sales for only part of the Semi-Annual Period or the Agreement is in
effect for only part of a Semi-Annual Period in which Net Sales occur.

10.02   Event and Sales Payments: Unless otherwise provided herein, no event or
sales payments to SENJU under this article shall be refundable in whole or in
part, except in the case of overpayment. Each of the foregoing payments shall be
payable one time only, even if the event occurs on more than one occasion. Each
payment shall be due and payable in full by SIRION within [* * *] of completion
of the applicable milestone, even if this Agreement terminates after such event
occurs.   10.03   Royalty Payments:

11



--------------------------------------------------------------------------------



 



  (i)   The royalty percentages of Sections 10.01(i) and (ii) may be changed
after the introduction of a Generic Product into the Territory. The amount of
such change depends upon the market share of any Generic Products in that
Financial Year, according to the table below.

      Generic Product(s) Market Share   Royalty Rate
[* * *]
  [* * *]

      From the Financial Year in which the introduction of a Generic Product
occurs, the initial royalty percentage may change according to the above table
for each Financial Year based on the market share of Generic Products for the
entire Financial Year. Royalty payments made after the introduction of a Generic
Product shall still be made on a Semi-Annual basis. However, since the market
share cannot be determined until after a Financial Year, the royalty rate for
the first Semi-Annual Period shall be the same as that of the prior Semi-Annual
Period, and any adjustments for changes in the final royalty percentage shall be
made in the payment for the final Semi-Annual Period of that Financial Year. The
royalty rates of this paragraph may apply immediately if a Generic Product has
been introduced in the Territory when the first Net Sales occur. The market
share of Generic Products shall be determined using IMS produced sales amount
data.     (ii)   SIRION shall make and keep true and accurate records of its
sales of the Product in the Territory. These records shall be sufficient to
prove the accuracy of SIRION’s calculations of the above royalties payable to
SENJU. SIRION shall keep relevant sales records for [* * *] from the date that
SIRION has made a specific royalty payment. Upon SENJU’s demand, SIRION shall
provide SENJU with a copy of such sales records.     (iii)   SENJU shall have
the right to inspect, at its own expense, the records prepared and kept in
accordance with the above Paragraph 10.03(ii). This inspection shall be carried
out by a certified public accountant designated by SENJU on a confidential
basis, for the sole purpose of verifying the accuracy of any SIRION royalty
payments for all or any portion of a period not exceeding [* * *] after the date
of that royalty payment. This inspection shall be carried out during usual
business hours at SIRION’s appropriate facility. The fees and expenses of the
accountants performing such inspection shall be borne by SENJU, as the case may
be, unless any amount actually due exceed [* * *] or more of amounts reported,
in which case SIRION shall bear the costs and expenses of such inspection.    
(iv)   Royalty payments made under this article shall be due in full from SIRION
within [* * *] of the end of the applicable Semi-Annual Period. All royalty
payments shall include an accounting of the actual amount of the Product sold,
the Net Sales

12



--------------------------------------------------------------------------------



 



      calculation, Generic Product market share, and the amount of the Product
manufactured during that period of time.     (v)   Unless otherwise expressly
provided herein, no royalty payment to SENJU under this Agreement shall be
refundable in whole or in part, except for the case of overpayment.

Article 11— Minimum Royalties

11.01   For a period of [* * *], starting with the Financial Year following the
Financial Year in which the First Commercialization occurs, SIRION shall pay
SENJU minimum annual royalties based on an amount of [* * *] of the sales
forecast for that Financial Year submitted under Paragraph 6.05. Any royalty
payments (but not event or sales payments) made according to Article 10 shall be
credited against this minimum annual royalty. Within [* * *] of the end of any
Financial Year to which this article applies, SIRION shall pay SENJU any
remaining amount of the minimum royalties for that Financial Year.

Article 12— Method of Payments

12.01   Any payment from SIRION to SENJU under this Agreement, including those
under Article 10, shall be remitted to the bank account designated by SENJU in
United States Dollar currency by means of a wire transfer, for which SIRION will
pay any commission fees and associated costs. SIRION is responsible for, at its
own cost, going through all the formalities required by making remittance of the
payments under this Agreement according to relevant prevailing local laws.  
12.02   SENJU and SIRION shall take any and all necessary steps for the payment
to be made under this Agreement in accordance with the Convention for Avoiding
Double Taxation between US and Japan.

Article 13— Exchange of Information and Reports

13.01   From time to time during the term of this Agreement, the Parties shall
exchange clinical and commercial data and information regarding the Compound or
Product, including applicable Technical Information and Know-How, free of
charge, that come to either Party’s attention or is generated by either Party
during the term of this Agreement. SIRION shall not use the information it
receives under this article for any other purpose than the performance of this
Agreement.   13.02   Within a reasonable time following the Effective Date, the
Parties shall negotiate in good faith and execute a mutually acceptable
pharmacovigilance agreement, and they shall perform their respective obligations
in accordance with such agreement. SIRION shall be responsible, at its expense,
for all pharmacovigilance in the Territory and for compliance with all
applicable laws, regulations and requirements in connection therewith, and SENJU
shall be responsible, at its expense, for all pharmacovigilance in Japan, such
that

13



--------------------------------------------------------------------------------



 



    it has governmental approval for the Product there, and for compliance with
all applicable laws, regulations and requirements in connection therewith. The
Parties acknowledge that the pharmacovigilance agreement shall also cover the
exchange of safety data relating to the Product.   13.03   SENJU shall have the
right to disclose any materials, disclosed by SIRION under this article, to any
Third Party, free of charge to that Third Party, including MITSUBISHI and
SENJU’s existing and future licensees outside the Territory.   13.04   SIRION
shall not use any materials provided under this article for any purpose other
than the ophthalmological use of the Compound or of the Product.

Article 14— Maintenance of the Patent Rights

14.01   SENJU shall be responsible for the maintenance of the Patent Rights,
including by payment of any fees required therein, and accordingly represents
and warrants that it will do so for the term of this Agreement. SENJU shall
provide yearly updates to SIRION regarding the status of the Patent Rights
included in this Agreement.

Article 15— Patent Litigation

15.01   In the event that SIRION is aware of or suspects that a Third Party is
violating the Patent Rights, it shall immediately notify SENJU of this fact.
Thereafter, the litigation or settlement of such a matter will be SIRION’s
responsibility and at its cost, provided that SENJU shall have the option, but
not the obligation, to participate in any litigation or settlement thereof. If
SENJU decides to participate in such litigation or settlement, the Parties shall
cooperate for a mutually beneficial resolution of the matter, including the
distribution of any monetary award. In the event that SENJU declines to
participate in such litigation or settlement, SIRION shall have the right to
pursue a remedy for its own benefit at its sole cost and responsibility,
however, SIRION shall obtain the prior written consent of SENJU before any
settlement thereof, such consent not to be unreasonably withheld. SENJU shall
provide reasonable assistance, without any monetary obligation, to SIRION in the
enforcement of any patent rights infringement claims, regardless of whether or
not SENJU participates in such litigation or settlement.   15.02   In the event
that SIRION is sued by a Third Party for patent infringement for its exercise of
the rights granted by this Agreement, it shall immediately notify SENJU of this
fact. Thereafter, the defense or settlement of such a matter will be SIRION’s
responsibility and at its cost, provided that SENJU shall have the option, but
not the obligation, to participate in any litigation or settlement thereof. If
SENJU participates in such a matter, the Parties shall cooperate for a mutually
beneficial resolution of the matter. In the event that SENJU declines to
participate in such a matter, SIRION shall obtain the prior written consent of
SENJU before any settlement thereof, such consent not to be unreasonably
withheld. SENJU shall provide reasonable assistance, without any monetary
obligation for the payment of damages, losses, settlements or litigation
expenses and any other form of running royalty or compensation to such Third
Party, to SIRION in the defense of

14



--------------------------------------------------------------------------------



 



patent infringement claims, regardless of whether or not SENJU participates in
such litigation or settlement.
Article 16— New Inventions or Discoveries

16.01   Any new inventions or discoveries, whether patentable or not, made by
the Parties jointly as a result of the exercise of this Agreement, shall be the
joint property of the Parties. SENJU shall have the exclusive right to use such
joint inventions or discoveries outside of the Territory, free of charge,
including by sub-licensing to a Third Party. SIRION shall have the exclusive
right to use such joint inventions or discoveries in the field of ophthalmics
inside of the Territory, free of charge, excluding by way of sub-licensing to a
Third Party. However, MITSUBISHI, its affiliates, sub-licensees, or
subsidiaries, shall have an exclusive right to use, free of charge, any
inventions or discoveries outside of the field of ophthalmics made under this
paragraph anywhere in the world. The Parties shall cooperate in any patent
application procedures for inventions or discoveries made under this paragraph.
  16.02   Any new inventions or discoveries, whether patentable or not, made
solely by SIRION as a result of the exercise of this Agreement, shall be the
joint property of the Parties. However, SENJU shall have the exclusive right to
use any inventions or discoveries made under this paragraph outside the
Territory free of charge, including by sub-licensing to Third Parties. SIRION
shall have the exclusive right to use any inventions or discoveries made under
this paragraph inside of the Territory free of charge, excluding by
sub-licensing to Third Parties. However, MITSUBISHI, its affiliates,
sub-licensees, or subsidiaries, shall have an exclusive right to use, free of
charge, any inventions or discoveries outside of the field of ophthalmics made
under this paragraph anywhere in the world. The Parties shall cooperate in any
patent application procedures for inventions or discoveries made under this
paragraph.

Article 17— Representations and Warranties

17.01   SENJU SHALL MAKE NO WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PRODUCT MANUFACTURED AND/OR SOLD HEREUNDER INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF THE MERCHANTABILITY OR FITNESS FOR PARTICULAR PURPOSE
OF THE PRODUCT SOLD BY SIRION.   17.02   SENJU SHALL MAKE NO WARRANTIES
WHATSOEVER, EXPRESS OR IMPLIED, THE PATENT RIGHTS, TECHNICAL INFORMATION AND
KNOW-HOW AND PRODUCT MANUFACTURED AND/OR SOLD HEREUNDER WILL NOT INFRINGE ANY
THIRD PARTY’S INDUSTRIAL PROPERTY IN THE TERRITORY.

15



--------------------------------------------------------------------------------



 



Article 18— Termination

18.01   Notwithstanding the term of this Agreement, defined in Article 3, either
Party may terminate this Agreement (and all obligations therein) at any time by
giving written notice to the other Party in the event that:

  (i)   the other Party materially defaults on this Agreement, or is in breach
of the performance of any material obligation imposed on it by this Agreement,
and such breach or default is not remedied in all respects within [* * *] of
receipt of a written demand from the notifying Party to cure the breach or
default; OR     (ii)   the other Party shall have become insolvent or bankrupt,
or shall have made a general assignment for the benefit of its creditors, or any
case or proceeding shall have been commenced by or against the other Party in
bankruptcy or seeking reorganization, liquidation, dissolution, or any such
relief under any bankruptcy, insolvency, reorganization or other similar act or
law, and any such event shall have continued for [* * *] undismissed or
undischarged.

18.02   If this Agreement is terminated at the request of SENJU in accordance
with this article SIRION shall promptly cease its development activities, and/or
commercial activities, as the case may be, concerning the Product, and, at its
option, destroy the Product then stocked by SIRION, or sell the remaining
inventory of the Product and settle its obligation, if any, to pay any royalties
or other payments due under this Agreement within [* * *] after the termination
thereof. Additionally, upon SENJU’s request, SIRION shall return to SENJU all
the Technical Information and Know-How provided by SENJU under this Agreement
and shall assign to SENJU, without any compensation, all the rights, titles and
interests pertaining to the Product.   18.03   Expiration or termination of this
Agreement shall not affect the rights and obligations of the Parties which are
expressly intended to survive expiration or termination of the Agreement,
including, without limitation, those rights and obligations set forth in this
article.   18.04   In the event of any termination (but not expiration) of this
Agreement, at SENJU’s request, SIRION will arrange for the transfer of any and
all of the title and interest in any of the Governmental Approvals for the
Product, including any related documents, free of charge, to SENJU or any third
party that SENJU designates. Additionally, in the event of any termination of
this Agreement, at SENJU’s request, SIRION will return any information and
materials provided to it by SENJU, including the Technical Information and Know
How, and provide SENJU, free of charge, with any information and materials,
including raw data, related to the Product, that it produced as a result of this
Agreement. SENJU shall have a right, without compensation to SIRION, to use or
to have any third party use such information, materials, raw data for any
purpose. For the purpose of clarification, in the event that this Agreement
terminates according to this article, then SIRION shall not have the continuing
right to the Technical Information & Know-How that is stated in Article 3.

16



--------------------------------------------------------------------------------



 



Article 19— Confidentiality

19.01   Both Parties hereto undertake to keep confidential all of the
information and reports, materials, data, results of the investigations and
other materials regarding the Compound or the Product which is received from or
provided by the other Party under this Agreement, including Technical
Information and Know-How under Article 4, and is marked or otherwise indicated
that the same is confidential in nature (hereinafter collectively called
“Information” in this article), provided, however, that such Information as
itemized below shall be excluded from this confidentiality obligation:

  (i)   Information which was at the time of disclosure in the public domain;  
  (ii)   Information which after the time of disclosure became a part of the
public domain, through no fault or act of omission by the recipient Party;    
(iii)   Information which was at the time of disclosure lawfully in the
recipient’s possession on a non-disclosure basis;     (iv)   Information
received from any Third Party who has no obligation to keep the Information
confidential against any of Parties hereto;     (v)   Information which may be
disclosed to Third Parties according to the terms of this Agreement; OR     (vi)
  Information which both Parties hereto agree in writing to disclose to a Third
Party or to make public;

      provided, further, that the recipient Party shall have competent proof for
proving the fact that the Information in question falls into the category of any
of the exceptions herein above.

19.02   Notwithstanding the provisions of this article, SIRION may disclose the
Information disclosed by SENJU to its directors, officers, employees,
consultants or contract workers, engaging in any activity for the development or
commercialization of the Product including clinical studies and other activities
for obtaining the Governmental Approval in the Territory and contract
manufacturer of the Product under Paragraph 2.04, so far as the disclosure is
necessary for their performance of such activity, provided, however, that SIRION
shall take any adequate measure to cause such persons to keep the information
disclosed confidential under the same conditions provided in any provision of
this Agreement.   19.03   Notwithstanding the provision of this article, SENJU
may, disclose the Information disclosed by SIRION, to its licensees, officers,
employees, consultants or contract workers engaging in any activity for the
commercialization of the Product including clinical studies and other activities
for obtaining and maintaining the Governmental

17



--------------------------------------------------------------------------------



 



Approval outside the Territory, or for obtaining patent rights including any
patent application and prosecution of the patent application, so far as the
disclosure is necessary for their performance of such activity, provided,
however, that SENJU shall take any adequate measure to cause them to keep the
Information disclosed confidential under the same conditions provided in this
article of this Agreement. Further, SIRION agrees and acknowledges that SENJU
will disclose to MITSUBISHI any and all part of this Agreement and the
Information disclosed by SIRION subject to the confidential obligations set
forth in SENJU-MITSUBISHI License Agreement.

19.04   Notwithstanding this article, a Party (a “disclosing Party”) may
disclose the Information of the other Party (the “nondisclosing Party”) in
response to a valid order of a court or any governmental agency or regulatory
body or as otherwise required by law or regulation or the requirements of the
exchange or listing body on which a disclosing Party’s securities are listed;
provided that, the disclosing Party notifies the non-disclosing Party of such
requirement so that the non-disclosing Party may seek a protective order or
other appropriate remedy; and provided further that, in the event that no such
protective order or other remedy is obtained, then the disclosing Party will
furnish only that portion of the nondisclosing Party’s Information which it is
advised by counsel it is legally required to furnish and will exercise all
reasonable efforts to obtain assurance that confidential treatment will be
accorded the Information so furnished.   19.05   The provisions of this article
shall survive for [* * *] upon the expiration or early termination of this
Agreement.

Article 20— Publication and Publicity

20.01   SIRION shall not to submit for written or oral publication any
manuscript, abstract or the like which includes data or other information
relating to Product or Compound without first obtaining the prior written
approval of SENJU, which shall not be unreasonably withheld.   20.02   Neither
Party shall use the name of the other Party (including the name of MITSUBISHI)
in any publicity or advertising without the prior written approval of an
authorized representative of that other party.   20.03   Each Party agrees not
to issue any public statement, press release or other disclosure to Third Party
concerning the existence of or terms of this Agreement, without first obtaining
the prior written approval of the other Party and agreement upon the nature and
text of such announcement or disclosure, provided however that neither Party
will be prevented from complying with any duty of disclosure it may have
pursuant to law or governmental regulation or pursuant to the rules of any
recognized stock exchange or related body. The Party desiring to make such
public announcement or other disclosure shall inform the other Party of the
proposed announcement or disclosure in reasonably sufficient time prior to
public release, and shall provide the other Party with a written copy thereof,
in order to allow such other Party to comment upon such announcement or
disclosure.

18



--------------------------------------------------------------------------------



 



Article 21— Governing Laws and Arbitration

21.01   This Agreement shall be governed by and interpreted in accordance with
the Laws of Japan.   21.02   All disputes, controversies or differences which
may arise between the Parties hereto or for the breach thereof shall be referred
to and settled by arbitration in accordance with the Arbitration Rules of the
International Chambers of Commerce as currently in force by one or more
arbitrators appointed under such Rules. Such arbitration hereunder shall be
conducted in the English language and shall be held in Japan if the arbitration
is requested by SIRION, and in the United States if the arbitration is requested
by SENJU. The determination of the arbitration shall be final, binding and
conclusive upon the Parties hereto. Notwithstanding anything herein to the
contrary, the relevant cure periods for breach under this Agreement shall toll
while either Party pursues resolution to a dispute through arbitration.

Article 22— Assignment or Sale

22.01   This Agreement and the grant therein is personal to SIRION and shall not
be assignable, sub-licensable, transferable, or saleable (including sale of
assets of that Party) to any Third Party, without prior express written consent
of SENJU, such consent not to be unreasonably withheld. Any transfer or change
of control by acquisition, merger or otherwise, or sale of assets by SENJU,
shall not change the obligations to or rights granted to SIRION under this
Agreement.

Article 23— Parties in Interest

23.01   Nothing in this Agreement, whether express or implied, is intended to
confer any rights or remedies under or by reason of this Agreement on any
persons other than the Parties to it and their respective successors and
assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any third persons to any party to this Agreement, nor
shall any provision give any third persons any right of subrogation or action
over or against any party to this Agreement.

Article 24— Independent Contractor Status, No Agency

24.01   SENJU’s and SIRION’s activities hereunder shall be conducted as
independent contractors and no agency relationship shall exist between the
parties.

Article 25— Force Majeure

25.01   Neither Party hereto shall be liable for any failure to perform as
required through this Agreement by reason of Force Majeure, to the extent such
failure to perform is due to circumstances reasonably beyond the control of such
Party, such as requisition or interference by any government, state or local
authorities, war, strikes, lockout or other

19



--------------------------------------------------------------------------------



 



labor disputes, civil disorders or commotions, act of aggression, acts of God,
energy or other conservation shortages, disease, or occurrences of a similar
nature.

25.02   If and when any Party is hindered in its performance of its obligations
under this Agreement by reason of Force Majeure, the performance of those
obligations shall be suspended for the duration of, but not longer than, the
continuance of such circumstances.

25.03   Either Party hereto whose performance of obligation has been hindered by
reason of Force Majeure shall inform the other Party immediately, and shall use
its reasonable best effort to overcome the effect of the Force Majeure.

Article 26— Authentic Text

26.01   This text of this Agreement in the English language shall be the
authentic text, and any text in another language, even if such text is made by
translation of this text of this Agreement or prepared by any of the Parties
hereto for any purpose, shall have no meaning for any purpose between the
Parties hereto.

Article 27— Entire Agreement

27.01   This Agreement shall constitute the entire agreement between the Parties
hereto concerning the subject matter hereof and shall supersede any other
agreements, whether oral or written, express or implied, and may not be changed
or modified or revised except as specifically agreed upon by the Parties hereto
in a written document bearing the respective signatures of the authorized
officers.

Article 28— Separability

28.01   Even in the event that any portion of this Agreement shall be held
illegal, void, ineffective or unenforceable, the remaining portion shall remain
in full force and effect.

28.02   If any of the terms or provisions of this Agreement are in conflict with
any applicable statute or rule of law, such terms and provisions shall be deemed
inoperative to the extent that may conflict therewith and shall be deemed to be
modified to conform with such statute or rule of law.

28.03   In the event that the terms and conditions of this Agreement are
materially altered as a result of the provision in Paragraph 28.02, or other
sections of this Agreement, the Parties will re-negotiate the terms and
conditions of this Agreement to resolve any inequities.

Article 29— Notice

29.01   Any notice to be given to a Party under or in connection with this
Agreement shall be in writing and shall be (i) personally delivered,
(ii) delivered by a nationally recognized overnight courier, (iii) delivered by
certified mail, postage prepaid, return receipt requested to the Party or
(iv) delivered by facsimile transmission to the Party at the

20



--------------------------------------------------------------------------------



 



address or facsimile number set forth below for such Party or such other address
or facsimile number as a Party may from time to time designate by written notice
to the other:

     
If to SENJU:
  If to SIRION:
Executive Vice President
  Barry Butler
SENJU Pharmaceutical Co., Ltd.
  3110 Cherry Palm Dr., Suite 340
5-8, Hiranomachi 2-chome
  Tampa, FL 33619
Chuo-ku, Osaka, 541-0046
  U.S.A.
Japan
  and,
Facsimile: +81-6-6226-0406
  Reid Haney
 
  Ward Rovell, Professional Association
 
  101 E. Kennedy Boulevard
 
  Suite 4100
 
  Tampa, Florida 33602
 
  U.S.A.
 
  Fax: (813)222-8701

29.02   Any such notice shall be deemed to have been received by the addressee
five (5) business days following the date of dispatch of the notice or other
document by post or, where the notice or other document is sent by overnight
courier, by hand or is given by facsimile, simultaneously with the transmission
or delivery. To prove the giving of a notice or other document it shall be
sufficient to show that it was dispatched.

IN WITNESS WHEREOF, SENJU and SIRION have caused this Agreement to be executed
in duplicate counterparts by their duly authorized officers, each fully executed
copy hereof to be deemed as original, as of the date and year first above
written.

                     
SENJU;
          SIRION:         SENJU Pharmaceutical Co. Ltd.       SIRION
Therapeutics, Inc.    
 
                   
Signature:
Name:
  /s/ Shoji Yoshida
 
     Shoji Yoshida       Signature:
Name:   /s/ Barry Butler
 
     Barry Butler    
Title:
       President       Title:        Chief Executive    

21